Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, Claims 9-16 in the reply filed on 8/23/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II are combination-subcombination rather than intermediate-final product.  This is not found persuasive because the kit of Group I is not a combination of the two subcombinations of Groups II and III as they are not connected together, but is instead a final product made by packaging together two intermediate products which have separate utility and are each separately useful to make other than the final product. Applicant’s arguments are therefore not convincing. Claims 1-8 of Group I and Claims 17-20 of Group III are therefore treated as withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 2/19/2020 are not black and white line drawings, they instead appear to be grey scale or color drawings or photographs which when converted to black and white results in them having improper artifacts and other markings which obfuscates their details. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “caster ball” of claims 9-16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that the limitations of a “caster ball” have not been described in enough detail to support new drawings and suggests cancelling these limitations from the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The term “axel” appears multiple times throughout the specification and should be replaced with “axle”. Examiner notes that “axel” is a jump in figure skating, not an alternate spelling for “axle” which is a shaft of a wheel. 
Appropriate correction is required.
Claim Objections
Claims 10, 12, and 15 are objected to because of the following informalities:  
Claims 10, 12, and 15: “axel” should be replaced with “axle”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 “the height” and “the table top” lack antecedent basis.
Claim 10 is unclear because it recites “wherein the caster assembling includes a wheel on an [axle]”. This limitation is unclear because a wheel on an axle is previously recited in claim 9. It is unclear if this is meant to be the same wheel or a different wheel. Examiner notes that no second wheel has been described in the original disclosure and claim 10 has been interpreted as defining the previous “wheel on an axle or a caster ball” as requiring the “wheel on an axle” 
Claims 10-16 are unclear for the same reasons as the claims from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over (US 5,727,284), herein referred to as ‘284, in view of Applicant’s Admitted Prior Art (specification paragraph [0026] “conventional caster wheel locks to secure a caster….in a known fashion”), herein referred to as APA.


For Claim 9, ‘284 discloses a low profile caster comprising a caster assembly (Figure 8) including a wheel (20) on an axle (26); and a tubular table coupling bracket (201b) coupled to the caster assembly and capable of receiving a conventional table leg (2) therein, wherein the tubular table coupling bracket (201b) is offset from the caster wheel (as seen in Figure 8) and capable of receiving the table leg (2) therein such that a terminal end of the table leg is positioned vertically below the center of the caster wheel minimize the height introduced to the table top by the use of the caster (as seen in Figure 9).
‘284 does not disclose wherein the caster assembly includes caster locks for securing the caster and table in place. APA indicates that caster wheel locks are known in the art (Applicant’s paragraph [0026]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply caster locks as taught by APA to the caster wheel assembly of ‘284. One would be motivated to make such a modification to prevent the caster wheel assembly and the table or other furniture of ‘284 from inadvertently moving.
For Claim 10, ‘284 further teaches the low profile caster according to claim 9 wherein the caster assembly includes a wheel on an axle (as seen in Figure 8).
For Claim 11, ‘284 further teaches the low profile caster according to claim 10 wherein the tubular table coupling bracket (201b) is capable of receiving a conventional table leg (2) therein such that a terminal end of the table leg is positioned less than ½ of the radius of the wheel above the ground (as seen in Figure 9).
For Claim 12, ‘284 further teaches the low profile caster according to claim 11 wherein the tubular table coupling bracket (201b) extends vertically above the wheel axle (as seen in Figure 8).

For Claim 14, ‘284 further teaches the low profile caster according to claim 9 wherein the tubular table coupling bracket (201b) is capable of receiving a conventional table leg (2) therein such that a terminal end of the table leg is positioned less than ½ of the radius of the caster wheel above the ground (as seen in Figure 9).
For Claim 15, ‘284 further teaches the low profile caster according to claim 9 wherein the tubular table coupling bracket (201b) extends vertically above the wheel axle (as seen in Figure 8).
For Claim 16, ‘284 further teaches the low profile caster according to claim 9 wherein the tubular table coupling bracket (201b) includes a set screw (212, 214) capable of being engaged with the table leg (2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art references US 2458595, US 6408482, US 7213820, and US 7383612, all disclose similar caster assemblies for positioning a piece of furniture to which the caster is attached at a lower position than a top of the wheel assembly creating low profile casters that only minimally increase the furniture to which they are attached. These references are considered pertinent to applicant’s disclosure but have not been relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677